Citation Nr: 0019132	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for bowel disorder and sexual dysfunction 
due to VA surgical treatment in February 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The appellant served on active service from February 1976 to 
October 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded to the RO for 
further development of the issue on appeal by the Board in 
March 1998 (corrected decision issued June 1998) and April 
1999.  Following further development, the RO continued the 
denial of the veteran's claim for disability compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  A sexual dysfunction is not shown by competent medical 
evidence to have a nexus or relationship to VA surgery 
performed in February 1995.

2..  A bowel disorder is shown by competent medical evidence 
to have a nexus or relationship to VA surgery performed in 
February 1995.


CONCLUSION OF LAW

The claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for a bowel disorder and sexual dysfunction 
due to VA surgery in February 1995 is not well grounded.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a bowel disorder and sexual 
dysfunction as a result of surgery at a VA Medical Center 
(VAMC) in February 1995 when he underwent an anterior C6 
cordectomy, fibular strut graft, and stabilization procedure.  
In support of this contention, he has submitted a number of 
written statements to the effect that he has suffered from 
bowel and sexual disorders since the surgery and that he 
never experienced such problems prior to the surgery.

Although the RO did not specifically state that it denied the 
claim on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, supra (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied compensation 
under § 1151 on the merits, the Board concludes that denying 
the claim because the claim is not well grounded is not 
prejudicial to the veteran, as the veteran's assertions 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

For the reasons discussed below, the Board finds that the 
claim is not well grounded.  The Court has held that, when a 
claimant fails to submit a well grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the 
evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Epps v. Brown, 9 Vet. App. 341 (1996).  
In the present case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the statement of the case and supplemental 
statements of the case issued in conjunction with this appeal 
advises the veteran that evidence fails to show that he has a 
sexual dysfunction and/or bowel disorder as a result of 
surgery performed in a VA Medical Center (VAMC) in February 
1995.  Moreover, unlike the situation in Robinette, supra, 
the veteran has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claim well grounded.

When a veteran suffers additional disability or death as a 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.358 (1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S. 
Ct. 551 (1994).  But see 38 U.S.C.A. § 1151 (Supp. 1999) 
(indicating that a showing of negligence or fault is 
necessary for recovery of claims filed on or after October 1, 
1997).  The veteran filed his claim in this case prior to 
October 1, 1997 and consequently he is not required to show 
fault or negligence in medical treatment.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(1999).  Compensation will not be payable for the continuance 
or natural progress of a disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, and examination, or medical or surgical 
treatment.  See 38 C.F.R. § 3.358(c)(1)(2) (1999).  Second, 
compensation is not payable for the necessary consequence of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  See 38 C.F.R. § 3.358(c)(3) (1999).

Historically, the record shows that the veteran was 
hospitalized at a VAMC from January 1995 to February 1995, 
with a preoperative diagnosis of severe stenosis of C3 to C6 
with cord encroachment.  A C6 cordectomy with a graft and 
fusion was performed during this admission in February 1995.  
The VA hospital summary noted, post surgery, that the veteran 
had some bladder function difficulty, and he was recommended 
to participate in a spinal cord rehabilitation program.  
Post-operatively, the veteran was also noted to complain of 
some sexual dysfunction and bowel and bladder dysfunction.  
However, in March 1995, the veteran specifically denied bowel 
or bladder incontinence.  In July 1996, at the time of an EMG 
it was again noted that he denied bowel incontinence.  Later 
in July 1996, the veteran was noted to complain of 
constipation and sexual dysfunction.  He was treated with a 
bowel program and was issued a penile pump.

On VA neurological examination conducted in July 1998, the 
veteran stated that he continued to have constipation, 
although he did not have any bowel incontinence.   He also 
complained of recent problems with urinary urgency and 
occasional urinary incontinence.  With regard to his sexual 
dysfunction, he also stated that he "gets very good results 
with the use of the pump".  On physical examination, the 
veteran was noted to ambulate with a Canadian crutch on the 
left side.  Following neurological examination, the VA 
neurologist's diagnostic impression was "[c]ervical 
myelopathy as currently manifested by urinary urgency, 
constipation, sexual dysfunction, paraparesis with upper 
motor neuron signs, sensory loss on the right side to 
approximately C7, and weakness of the intrinsic hand muscles 
on the right side."  The examining neurologist further 
opined that:  

Based on the information available, it is the 
opinion of the Examiner that this man's current 
deficits are secondary to progression of his 
cervical myelopathy, and not due to his cervical 
spine surgery in January 1995.  The primary basis 
for this conclusion is conflicting evidence in the 
record regarding when specific symptoms began, and 
also, a history provided by the patient of chronic 
progressive worsening of his symptoms.  This is 
more consistent with the natural history of 
cervical myelopathy than it is with a postoperative 
complication.  It is the opinion of the Examiner 
that this man's current symptoms would most 
probably have resulted regardless of his surgery, 
and that they might probably be, in fact, worse, if 
he had not had the surgery.

In this case, there is clearly evidence that the veteran has 
impotence and constipation that appears to have developed 
following his February 1995 cordectomy performed at a VAMC.  
However, the veteran has not submitted any medical evidence 
showing that either his impotence or bowel disorder is the 
result of, or was caused by, the VA surgery.  In addition, 
the July 1998 VA neurological examination clearly indicated 
that neither the veteran's sexual dysfunction nor his bowel 
disorder was related to his prior anterior C6 cordectomy, 
fibular strut graft, and stabilization procedure.  

The only evidence of record suggesting that either the sexual 
dysfunction or the bowel disorder was due to the VA surgery 
in February 1995 is the lay opinion of the veteran.  However, 
the Board would point out that the veteran is not shown to 
possess the requisite training needed to render a competent 
opinion on matters of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In view of the foregoing, the Board finds that the veteran 
has failed to submit a well-grounded claim demonstrating that 
he incurred additional disability, specifically a sexual 
dysfunction and/or bowed disorder, as a result of medical or 
surgical treatment at a VA facility.  Simply put, what is 
missing is competent medical evidence that demonstrates that 
the veteran has sexual dysfunction that has a nexus or 
relationship to VA surgery performed in February 1995.  As 
such, his claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a bowel disorder 
and sexual dysfunction as a result of surgery at a VA 
facility must be denied as not well-grounded.



ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
bowel disorder and sexual dysfunction due to VA surgery in 
February 1995 is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


